Citation Nr: 0737186	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  03-30 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
granuloma, right lung.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4 Entitlement to service connection for a lumbar spine 
disability.

5.  Entitlement to service connection for residuals of 
traumatic loss of fingernails, right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The veteran had active service from July 1952 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland Ohio and a July 2003 rating decision from the Waco, 
Texas RO.  The Waco, Texas RO retained jurisdiction of the 
case.

The Board remanded the case in April 2006 for additional 
development of the record.  The case has been returned for 
further appellate review.

In November 2007, for good cause shown, the Board granted the 
veteran's motion to advance his case on the docket pursuant 
to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).

The claim for service connection for traumatic loss of 
fingernails, right hand, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. The veteran's service-connected granuloma of the right 
lung is currently asymptomatic.

2.  A right knee disability is not shown to be etiologically 
related to active service. 

3.  A left knee disability is not shown to be etiologically 
related to active service.

4.  A lumbar spine disability is not shown to be 
etiologically related to active service.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
granuloma, right lung have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.97, Diagnostic Code 6828 (2007).

2.  A right knee disability, to include degenerative changes, 
was not incurred in or aggravated by service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

3.  A left knee disability, to include degenerative changes, 
was not incurred in or aggravated by service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

4.  A lumbar spine disability, to include degenerative 
changes, was not incurred in or aggravated by service and may 
not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by letters dated in December 2001, March 2002, 
and May 2006.  Additional notice of the five elements of a 
service-connection claim, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was 
provided by a May 2006 letter to the veteran.  Accordingly, 
the Board finds that VA met its duty to notify the veteran of 
his rights and responsibilities under the VCAA.

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, initial 
notice was provided prior to the appealed decisions in 
keeping with Pelegrini.  

Also, the letters asked the veteran to provide any evidence 
in his possession that pertained to the claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  

The veteran has undergone VA examinations.  The Board finds 
that these examinations, along with the veteran's treatment 
records, provides sufficient findings upon which to 
adjudicate the claims.  There is no duty to provide another 
examination or medical opinion.  Id.  No additional 
unobtained evidence has been identified.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Based on the foregoing, VA satisfied its duties to the 
veteran.

Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The RO has assigned a noncompensable disability rating under 
Diagnostic Codes 6899-6828 for granuloma of the right lung.  
Diagnostic Code 6899 indicates the condition is unlisted and 
is rated under a closely related disease or injury.  38 
C.F.R. § 4.27.  In this case, the RO found that the closest 
analogous disease was eosinophilic granuloma of lung under 
Diagnostic Code 6828.  The criteria for a compensable rating, 
10 percent, is assigned for FVC of 75 to 80 percent 
predicted, or DLCO/SB of 66 to 80 percent predicted.

Since the veteran disagreed with the initial rating following 
the initial grant of service connection, the Board will 
consider whether separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran's service medical records show that chest X-rays 
conducted in May 1956 and September 1971 revealed the 
presence of a calcified density in the right upper lung field 
consistent with a calcified granuloma.

A private computerized tomography (CT) scan of the chest 
dated in October 2001 noted the presence of an old 
granulomatous disease of the right lobe of the lung.

Based on the evidence reported above, the RO granted service 
connection for granuloma of the right lung and assigned a 
noncompensable evaluation.

The Board remanded the case in April 2006, in part, to afford 
the veteran a current VA examination.

The veteran underwent a VA examination in January 2007.  He 
stated that he did not have any current respiratory problems.  
He denied shortness of breath, chest pain, orthopnea, 
paroxysmal nocturnal dyspnea or pedal edema.  He denied any 
cough, sputum and hemoptysis.  He denied any weight loss, 
fever or chills, and sweats.  He did not take any medications 
for his lungs.  He was diagnosed as having calcified 
granulomatous nodule of the right upper lung field with no 
current respiratory complaints.  It was noted that there were 
no changes on current chest X-ray.  The examiner stated that 
the veteran did not have any residuals from the granulomatous 
calcification in the right lung so that it was less likely 
than not that any current complaints were related to the 
granulomatous right upper lung.     

The Board finds that a compensable rating is not warranted 
because the lung condition is asymptomatic.  The VA examiner 
concluded that the veteran did not display any residuals from 
his service-connected lung disorder.  Moreover, chest X-rays 
revealed no acute disease.  

In light of the finding of no current acute or active lung 
disease, there is no factual basis for compensable rating at 
any time during the appeal period.  Fenderson, 12 Vet. App. 
at 119.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

Service Connection 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. 38 U.S.C.A. § 3.303(d) (2007).

In addition to the pertinent laws and regulations above 
arthritis will be presumed to have been incurred in service 
if it had become manifest to a degree of ten percent or more 
within one year of the veteran's separation from service.  38 
U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

The service medical records show that in November 1960, the 
veteran sustained an injury to the left leg when he was 
knocked down during rough weather at sea.  The veteran had a 
tender area, and the impression was hematoma.   In October 
1966, the veteran complained of pain in the right knee.   The 
treatment note related that the veteran had first sustained 
trauma in about 1957 when he had slipped on an oily deck 
during refueling.  Examination revealed minimal swelling on 
medial aspect of the right patella, with a sensation of 
"grating" and tightening when the right knee was flexed.  

The service medical records do not show any findings or 
diagnoses of a lumbar spine disability.  
 
On VA examination in May 2002, the veteran was diagnosed as 
having degenerative arthritis and degenerative disc disease 
with ruptured lumbar disc and traumatic arthritis of the both 
knees, status post arthroscopic surgery.  

In a July 2002 letter, the veteran's private physician 
reported that the veteran had marked degenerative joint 
disease of the left knee.  

A private operative report dated in August 2004 shows that 
the veteran underwent a total laminectomy of the L2, L3 and 
L4.

The Board remanded the case in April 2006 to afford the 
veteran further VA examination with a nexus opinion.  

The veteran underwent VA examination in January 2007 and was 
diagnosed as having bilateral bone-on-bone arthritis disease 
of both knees, chronic knee pain, decreased range of motion.  
The examiner concluded that it was less likely than not that 
the veteran's current arthritis in both knees is related to 
military service.  The examiner felt that there was not 
enough evidence in the claims folder showing that the 
bilateral knee injuries that occurred in service caused the 
veteran's current bilateral knee arthritis.  

The veteran was also diagnosed as having low back disk 
disease, status post surgery, chronic low back pain.  The 
examiner concluded that since there was no evidence in the 
claims folder that the veteran had a low back injury, it was 
less likely than not that his current low back disabilities 
are related to service.


Right Knee and Left Knee

In this case, the record documents current traumatic 
arthritis of both knees.  Service medical records show that 
the veteran sustained an injury to his left leg and 
complained of right knee pain.  There is, however, no 
competent evidence linking the current arthritis of either 
knee to an event in service.  Rather, as noted above, the 
January 2007 VA examiner concluded that the medical evidence 
is against the claim of service incurrence for the right and 
left knee disabilities.  The examiner pointed to the lack of 
evidence in the claims folder of the knee injuries in service 
causing the veteran's current bilateral arthritis of both 
knees.  Furthermore, there is no medical evidence of 
arthritis of the right knee or left knee within one year 
following separation from service, and service connection on 
a presumptive basis is not warranted.

Lumbar Spine

The veteran's service medical records do not show any 
evidence of a lumbar spine disease or injury, and there is no 
evidence of a lumbar spine disorder for several years 
thereafter.  Moreover, a VA examiner in January 2007 
concluded that the veteran's current lumbar spine disability 
is not related to his military service.  Thus, service 
connection for a lumbar spine disability is not warranted.  
Furthermore, degenerative joint disease of the lumbar spine 
was not diagnosed within one year of discharge from service.  
Accordingly, the veteran's claim is denied.

As the preponderance of the evidence is against the claims 
for service connection for a right knee disability, left knee 
disability and a lumbar spine disability, the benefit of the 
doubt doctrine is not for application and the claim must be 
denied.  38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


	(CONTINUED ON NEXT PAGE)



ORDER

An initial compensable rating for granuloma, right lung is 
denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for a lumbar spine disability is denied.



REMAND

The remaining issue on appeal is the veteran's claim for 
service connection for traumatic loss of fingernails, right 
hand.  The veteran has consistently reported that he injured 
the fingers of his right hand during service.

A July 1964 transcription from an injury report from the USS 
Porterfield shows, however, that the veteran sustained a 
contusion and abrasion to the left 1st and 2nd fingers.  
Examination revealed marked tenderness and pain of both 
fingers.  The wounds were cleaned and dressed with ointment.

VA examiners in May 2002 and January 2007 acknowledged that 
the veteran sustained trauma to the fingers of the right 
hand.  On VA examination in May 2002, the veteran was 
diagnosed as having trauma to the right 2nd, 3rd and 4th 
fingers with loss of fingernails.  The examiner also noted 
some decrease in range of motion and pain of the right 2nd 
finger and subsequent diminished growth of the right 
fingernails.  

As discussed above, there is some confusion as to whether the 
veteran injured the fingers on the right hand or left hand.  
A VA medical examination should therefore be conducted to 
address this ambiguity.  Such examination should specifically 
determine the nature of any current disability of the fingers 
of the right hand and whether any such condition is 
etiologically related to the veteran's active service.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating or effective date for the veteran's 
claims for service connection for traumatic 
loss of fingernails, right hand.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be scheduled for a 
VA examination to ascertain the etiology 
of any current right hand disability.  The 
claims folder must be provided to the 
examiner.  All tests or studies necessary 
to make this determination should be 
ordered.  An opinion should be provided as 
to whether it is at least as likely as not 
that a disability of the fingers of the 
right hand is related to service.  

3.  After conducting any additional 
indicated development, his claim should be 
readjudicated.  In the event that the 
claim is not resolved to the satisfaction 
of the appellant, he and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


